IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

IN RE: ASBESTOS LITIGATION               )
                                         )
Limited to:                              )     C.A. No. N17C-10-146 ASB
                                         )
PRISCILLA PETIT, Individually and        )
as Personal Representative for the       )
Estate of RAYMOND A. PETIT,              )
deceased.                                )


                           Submitted: May 27, 2020
                           Decided: August 31, 2020


                  Upon Defendant Hennessy Industries, LLC’s
                       Motion for Summary Judgment:
                                  Granted.


                         MEMORANDUM OPINION


Adam Balick, Esq., Michael Collins Smith, Esq. and Patrick J. Smith, Esq., BALICK
& BALICK, LLC, Wilmington, Delaware, Attorneys for Plaintiff.

Megan T. Mantzavinos, Esq., and Eileen M. Ford, Esq., MARKS, O’NEILL,
O’BRIEN, DOHERTY & KELLY, P.C., Wilmington, Delaware, Attorneys for
Defendant.



Adams, J.
      Pending before the Court is Defendant Hennessy Industries, LLC’s

(“Defendant”) Motion for Summary Judgment. The Court held oral argument on

May 5, 2020 and ordered additional briefing on the application of Stigliano v.

Westinghouse1 to the facts of this case. For the reasons stated herein, the Court

grants Defendant’s Motion for Summary Judgment.

                                    Background

      Plaintiff Raymond Petit (“Plaintiff”) died from mesothelioma, allegedly

caused by exposure to asbestos over the course of Petit’s career working with

AMMCO brake arcing and lathe machines.2 Plaintiff worked for A-1 Auto Parts

from 1981 to 1986 and worked for McLaughlin Auto and Body Shop from 1986 to

1989.3 Plaintiff worked with AMMCO machines at both shops. With regard to his

work at A-1 Auto Parts, Plaintiff testified that he used the lathe to turn brake drums

“several times a day” and would turn “maybe 20, 30 drums on a weekend.”4 Plaintiff

also testified that “a couple of customers” liked to have the brake shoes fit to the




1
  2006 WL 3026171 (Del. Super. Oct. 18, 2006).
2
  Hennessy is the successor-in-interest to AMMCO Tools, Inc., a brake lathe and
arcing machine manufacturer.
3
  Pl.’s Ex. A at 72:10-14, 78:24–79:6. All references to exhibits are from either
Defendant Hennessy Industries, LLC’s Opening Memorandum in Support of its
Motion for Summary Judgment or Plaintiffs’ Memorandum in Opposition to
Defendant Hennessy Industries, LLC’s Motion for Summary Judgment.
4
  Pl.’s Ex. A at 74:23–75:2.

                                          2
drums and he would grind the brake shoes “occasionally.”5           Plaintiff defined

“occasionally” as “a couple of times a day” or, depending on how busy the shop was,

“maybe a couple of times a week.”6 Plaintiff also testified, however, that grinding

shoes was “not a regular” occurrence and “happened once in a blue moon.”7

      Plaintiff’s process for turning a brake drum was to “sandpaper it down a little

bit, get off whatever was left in there, and then measure, then start proceed [sic] to

cutting.”8 Plaintiff would usually walk away to do other tasks once the drum or rotor

was set up on the lathe, but sometimes he would watch to make sure the lathe was

operating correctly.9 Plaintiff testified that the cause of his asbestos exposure from

using the lathe was from “stuff” in the drums and sanding them down.10 Plaintiff

testified that he breathed in dust from the brake drum “lining and stuff like that,”

which Plaintiff testified contained asbestos.11 Plaintiff also testified that he was

exposed to asbestos dust from cleaning the machines and emptying the dust

collection bags.12 When asked whether he could recall the manufacturers of the




5
  Pl.’s Ex. A at 75:7-19.
6
  Pl.’s Ex. A at 75:17-23.
7
  Def.’s Ex. A at 230:14-18.
8
  Def.’s Ex. A at 215:21–216:1.
9
  Def.’s Ex. A at 226:18-25.
10
   Def.’s Ex. A at 227:19-24.
11
   Pl.’s Ex. A at 81:7-19.
12
   Pl.’s Ex. B at 223:13-17, 229:3-7, 234:20–235:3.

                                          3
brake drums he was using on the lathe at A-1 Auto Parts, Plaintiff testified that he

“used everything from Wagner, Bendix” and he could not remember them all.13

                                      Discussion

        During oral argument, Plaintiff conceded that his strict liability and punitive

damages claims were without merit. The Court therefore grants Defendant’s Motion

with respect to these claims.14 The Court will address Defendant’s remaining

grounds for summary judgment in turn.

     1. Product Identification

        Defendant argues that Plaintiff’s identification of AMMCO products is

insufficient. Defendant takes issue with Plaintiff’s error in spelling “AMMCO”

incorrectly as “A-A-M-C-O” when identifying the machine’s manufacturer and with

Plaintiff’s description of the machine as a single unit situated on a table, rather than

two separate pieces. Plaintiff provided a physical description of the AMMCO

machines and described his use of the machines throughout his testimony.15 Plaintiff

also submitted an AMMCO image and description of a machine that matches

Plaintiff’s descriptions, corroborating his testimony regarding the single-unit

machines.16 Plaintiff sufficiently identified working with AMMCO arcing and lathe



13
   Pl.’s Ex. A at 72:9, 74:11-15.
14
   See Oral Arg. Tr. 57:10-16, 74:1-8.
15
   See Pl.’s Ex. B at 128:17–220:14.
16
   Pl.’s Ex. E.
                                           4
machines. Therefore, Defendants’ Motion on product identification grounds is

denied.

     2. Bare Metal Defense

       Defendant also argues that Plaintiff’s failure to identify an asbestos-

containing product manufactured by Defendant warrants summary judgment. It is

undisputed that the AMMCO machines, themselves, did not contain asbestos.

Rhode Island jurisprudence, however, rejects the bare metal defense in favor of “a

more fact-specific and nuanced analysis” and “supports recovery against a

manufacturer of a product even where the manufacturer’s original product did not

contain asbestos.”17 A defendant has a duty to warn “if he had reason to know about

the product’s dangerous propensities which caused plaintiff’s injuries.”18

       In Lindquist v. Buffalo Pumps, Inc., the court held that there were triable issues

of fact with respect to the defendant’s duty to warn, despite the fact that the

defendant’s product did not contain asbestos.19 The record suggested “that the

manufacturer knew exactly how the pump would be used in relation to the packing




17
    See Baumgartner v. American Standard, Inc., 2015 WL 4523476 (citing
Sweredoski v. Alfa Laval, Inc., 2013 WL 3010419, at *5); See also Lindquist v.
Buffalo Pumps, Inc., 2006 WL 3456346 (R.I. Super. Nov. 28, 2006).
18
   Thomas v. Amway Corp., 488 A.2d 716, 722 (R.I. 1985) (citing Scittarelli v.
Providence Gas Co., 415 A.2d 1040, 1043 (R.I. 1980)).
19
   2006 WL 345346, at *3.

                                           5
and gaskets.”20 The defendant was “not being asked to ‘anticipate every conceivable

design’ in which its pump can be used.”21 The Lindquist court found that the

evidence created a triable issue of fact as to whether the defendant “knew or should

have known of the dangers posed by its pumps when serviced in the manner

intended, and whether it breached a duty when it did not warn of those dangers.”22

      Although the present case does not involve replacement parts, the reasoning

of Lindquist is applicable. Plaintiff submitted evidence that AMMCO knew it was

virtually guaranteed that its product would be used on asbestos-containing brake

products, that the use of its machine on asbestos-containing brake products would

result in the release of friable asbestos, and that the bag that was attached to the

machine, for the express purpose of containing the asbestos dust, did not work.23

This evidence is sufficient to create an issue of fact as to whether Defendant had a

duty under Rhode Island law to warn of the dangers of asbestos exposure associated

with the use of its arcing and lathe machines.        The Court therefore denies

Defendant’s Motion based on the bare metal defense.




20
   Id. at *3.
21
   Id. at *3.
22
   Id. at *2.
23
   See Pl.’s Ex. D at 20:5-12, 62:2-21, 93:11-19, 194:6–195:8.
                                          6
   3. Stigliano

      Following oral argument on the Motion, the Court requested additional

briefing on the issue of whether Stigliano extends to manufacturers of third party

machines that are used in connection with other users’ products. Unsurprisingly, the

parties differ on Stigliano’s application to such a situation. The Court agrees with

Defendant that Stigliano applies to such a situation, but not for the reasons Defendant

suggests.

      In Stigliano v. Westinghouse, this Court ruled:

      When the record reveals that a defendant manufactured both asbestos-
      containing and non asbestos-containing versions of a product during the
      time period of alleged exposure, in the absence of evidence directly or
      circumstantially linking the plaintiff to the asbestos-containing product,
      the Court cannot draw the inference of exposure and summary
      judgment on product nexus must be granted.

Once a defendant puts forth evidence that it manufactured both asbestos-containing

and non asbestos-containing versions of a product, the plaintiff must put forth

evidence that he or she was exposed to the asbestos-containing version of the product

in order to overcome a motion for summary judgment. In other words, in order for

Plaintiff to defeat summary judgment in this action, he must show that he was

exposed to an asbestos-containing brake while using the AMMCO machine.

      Contrary to Defendants’ argument, Stigliano does not limit the use of

reasonable inferences by the Court or the trier of fact. Pursuant to Delaware’s

summary judgment standard, the Court must view the record, “including any
                                          7
reasonable inferences to be drawn therefrom,” in the light most favorable to the

nonmoving party.24 Stigliano simply requires “evidence directly or circumstantially

linking the plaintiff to the asbestos-containing product” in cases where the plaintiff

worked with both asbestos-containing and non-asbestos-containing versions of a

product.25 Plaintiff failed to submit such evidence.

      Plaintiff submitted Bendix interrogatory responses from 2006 to support his

assertion that he was exposed to asbestos-containing dust from his work with the

AMMCO machines. Plaintiff testified generally that he used Bendix brake products,

but was unable to identify particular brands of drums as he worked because he was

not the person removing the drums from the vehicles.26 Plaintiff did not know, but

“assumed,” that the dust from the drums contained asbestos.27 Defendant submitted

another set of Bendix interrogatory responses from 2014 showing that Bendix also

produced non-asbestos-containing products during the relevant time period.

Plaintiff failed to submit any evidence showing that the specific Bendix products he

worked with in conjunction with the AMMCO machines contained asbestos, or any

evidence that any of the brake products he used with the AMMCO machines released



24
   Stayton v. Clariant Corp., 2014 WL 28726, *1 (Del. 2014) (quoting LaPoint v.
AmerisourceBergen Corp., 970 A.2d 185, 191 (Del. 2009)).
25
   Stigliano v. Westinghouse, 2006 WL 3026171 (Del. Super. Oct. 18, 2006).
26
   Def.’s Ex. A at 227:19–228:5.
27
   Def.’s Ex. A at 227:19–228:5.

                                          8
friable asbestos.28 Plaintiff, therefore, fails to meet the standard under Stiglano and

the Court will grant Defendant’s Motion on this basis.

     4. Sweredoski Causation

       The Rhode Island Superior Court adopted the Lohrmann frequency, regularity

and proximity test in Sweredoski v. Alfa Laval, Inc.29 In order to satisfy the causation

standard under Sweredoski, a plaintiff must present evidence showing exposure to a

particular product on a regular basis, over an extended period of time, in proximity

to where the plaintiff actually worked.30 “[M]ere proof that the plaintiff and a certain

asbestos product are at the same location at the same time, without more, does not

prove exposure to that product.”31 The plaintiff must prove “more than a casual or

minimum connection with the product.”32




28
   This lack of evidence is contrasted with In re Asbestos Litig. (Henderson), 2011
WL 684164 (Del. Super. Feb. 2, 2011), cited by Plaintiff, where plaintiffs produced
evidence linking plaintiffs to exposure from asbestos-containing gaskets.
29
    2013 WL 3010419 (R.I. Super. June 13, 2013). Delaware courts refer to
Sweredoski when undergoing a causation analysis in an asbestos case under Rhode
Island substantive law. “The Rhode Island Supreme Court has not established a set
standard for causation in the state, and the well analyzed decision in Sweredoski lays
out exactly why the Superior Court of Rhode Island applied the frequency,
regularity, and proximity test.” In re: Asbestos Litigation (Leathers), 2017 WL
5593522, at *1 (Del. Super. Nov. 8, 2017).
30
   Leathers, 2017 WL 5593522, at *1 (citing Sweredoski, 2013 WL 3010419, at *5).
31
   Id.
32
   Id.
                                            9
         In support of his claims of friable asbestos exposure, Plaintiff cites a New York

Times article from 1982 about the ubiquity of asbestos in automotive parts and the

testimony of Craig Mountz, AMMCO’s corporate representative. The New York

Times article highlights the use of asbestos in the industry in general, but does not

aid Plaintiff in satisfying the Sweredoski standard. The Mountz testimony supports

Plaintiff’s arguments regarding AMMCO’s knowledge about the use of its products

generally, but does not provide the necessary connection between Plaintiff’s alleged

exposure to friable asbestos and his actual work with AMMCO machines.

         Defendant contends that the dust Plaintiff was exposed to was created by

metal-on-metal friction and there is no evidence supporting Plaintiff’s testimony that

this dust contained asbestos. Plaintiff testified to sanding down the brake drums

prior to using the AMMCO machine.33 Plaintiff did not rebut Defendant’s argument

that the dust created by Plaintiff’s use of the AMMCO lathe would have been

composed of metal shavings and not asbestos. Plaintiff did not submit any evidence

or testimony providing more than a self-described assumption that the dust created

or collected by the AMMCO machines contained asbestos.

         The evidence in the record is not sufficient under the Sweredoski standard

because it does not provide a basis for a reasonable inference as to the frequency and

regularity of Plaintiff’s exposure to friable asbestos. Plaintiff submitted evidence of


33
     Def.’s Ex. A at 215:21–216:1.
                                            10
the frequency and regularity of his use of the AMMCO machines during his career.

This evidence does not extend, however, to the frequency and regularity of

Plaintiff’s exposure to friable asbestos in connection with his use of the AMMCO

machines.

                                  Conclusion

      For the foregoing reasons, Hennessy Industries, LLC’s Motion for Summary

Judgment is GRANTED.




                                      11